JUDGE COEER
delivered tpie opinion of the court
John J. McLin was a member of the “Kentucky Masonic Mutual Life Insurance Company.” By his death his son, ■George H. McLin, became entitled to receive from the company, on account of his father’s membership, something •over one hundred dollars. This sum was attached in the hands of the company by George’s creditors, the appellants.
Without controverting the demand against him, or the grounds for the attachment, he claimed that his interest in the money could not be subjected to his debts, because of section 12 of the company’s charter, which reads as follows:
"No part of the stock or interest which any member, or his widow or children, may have in said institution shall be subject to any debt, liability, or legal or equitable process ■against him or any of them.”
The court below adjudged in favor of the appellee, and appellants’ counsel contend that the ruling was erroneous, because they say section 12 of the charter is unconstitutional.
*234This is claimed on the ground that it relates to a subject: different and distinct from that expressed in the title.
The act is entitled, ‘ ‘ An act to incorporate the Kentucky-Masonic Mutual Life Insurance Company,” and we think, there is a natural connection between the title and the section in question. It relates to the stock and interest of the-members in the corporation, and the act being intended, as is expressly declared on its face, to provide a charity for the widows and orphans of Master Masons, to exempt their interest in the corporation from seizure for debt was clearly so connected with the subject of the act as to bring it within-the rule laid down in numerous cases decided by this court.
But' we do not regard the language of the section supra as. warranting the construction put upon it by counsel and the-court below.
Every holder of a policy is a member of the corporation, and as such has an interest in it, in the character of a stockholder, and it is that interest, and that alone, which, in our-opinion, is exempted from seizure for debt.
The money due to the representatives of a deceased, member is in no sense an interest “in said institution.” It is a debt due from it to them, not as share-holders, but as. creditors.
We are therefore of the opinion that the court erred in not subjecting so much of the money due the appellee from the-company as was necessary to satisfy appellants’ debt.
Judgment reversed, and cause remanded for further proper-proceedings.